 Dated 01 March 2014

 

 SERVICE AGREEMENT

  

between

 

Mitovie Pharma Europe Limited

 

and

 

Mrs Lorna A Peers

 

 

 

Kennedys

25 Fenchurch Avenue London

EC3M 5AD Tel. 020 7667 9667

Fax. 020 7667 9777

 

Ref. 10/CVB/M943-3421942 (RND)

 



 

 

 

Contents

 



1 INTERPRETATION
................................................................................................................................
4 2 TERM OF APPOINTMENT
..................................................................................................................
6 3 PROFESSIONAL QUALIFICATIONS
.................................................................................................
7 4 EMPLOYEE WARRANTIES
.................................................................................................................
7 5 DUTIES
....................................................................................................................................................
7 6 PLACE OF WORK
.................................................................................................................................
9 7 HOURS OF WORK
................................................................................................................................
9 8 SALARY
.................................................................................................................................................
9 9 EXPENSES
...............................................................................................................................................
10 10 BONUS
.....................................................................................................................................................
10 11 Life Assurance
........................................................................................................................................
  12 PRIVATE MEDICAL INSURANCE
.....................................................................................................
11 13 DIRECTORS' AND OFFICERS'
INSURANCE....................................................................................
12 14 CAR
....................................................................................
ERROR! BOOKMARK NOT DEFINED.   15 HOLIDAYS
..............................................................................................................................................
12 16 INCAPACITY
.........................................................................................................................................
13 17 OUTSIDE INTERESTS
..........................................................................................................................
14 18 CONFIDENTIAL INFORMATION
......................................................................................................
14 19 INTELLECTUAL PROPERTY
...............................................................................................................
14 20 CEASING TO BE A DIRECTOR
...........................................................................................................
15 21 PAYMENT IN LIEU OF NOTICE
.........................................................................................................
15 22 TERMINATION WITHOUT NOTICE
.................................................................................................
16 23 CHANGE OF CONTROL
.......................................................................................................................
17 24 GARDEN LEAVE
....................................................................................................................................
19 25 OBLIGATIONS ON TERMINATION
..................................................................................................
19 26 POST-TERMINATION RESTRICTIONS
............................................................................................
20 27 DISCIPLINARY AND GRIEVANCE PROCEDURES
......................................................................... 22 28
PENSIONS
...............................................................................................................................................
23 29 DATA PROTECTION
............................................................................................................................
23 30 COLLECTIVE AGREEMENTS
..............................................................................................................
24 31 RECONSTRUCTION AND AMALGAMATION
..............................................................................
24 32 NOTICES
.................................................................................................................................................
24 33 ENTIRE AGREEMENT
..........................................................................................................................
25 34 VARIATION
...........................................................................................................................................
25 35 COUNTERPARTS
..................................................................................................................................
25 36 THIRD PARTY RIGHTS
........................................................................................................................
25 37 GOVERNING LAW AND JURISDICTION
.........................................................................................
26

 







2

 

 

THIS AGREEMENT is dated 01 March 2014

 

Parties

 

(1)                  Mitovie Pharma Europe Limited incorporated and registered
in Scotland with company number SC264289 whose registered office is at BioCity
Scotland, Bo’Ness Road, Newhouse, Lanarkshire, ML1 5UH (Company & Associated
Group Companies).

 

(2)                  Lorna Peers of 46 Braid Farm Road, Edinburgh EH10 6LF
(Employee).

 

Agreed terms

 

1                            INTERPRETATION

 

1.1                The definitions and rules of interpretation in this clause 1
apply in this agreement.

 

Agreed Sum: an amount equivalent to the gross value of one year's basic salary
as specified in clause 8.1 (less any sums paid to the Employee by way of notice
or payment in lieu of notice).

 

Appointment: the employment of the Employee by the Company on the terms of this
agreement.

 

Associated Employer: has the meaning given to it in the Employment Rights Act
1996.

 

Board: the board of directors of the Company (including any committee of the
board duly appointed by it).

 

Capacity: as agent, consultant, director, employee, owner, partner, shareholder
or in any other capacity.

 

Commencement Date: 1 March 2014

 

Confidential Information: information (whether or not recorded in documentary
form, or stored on any magnetic or optical disk or memory) relating to the
business, products, affairs and finances of the Company for the time being
confidential to the Company and trade secrets including, without limitation,
technical data and know-how relating to the business of the Company or any of
its business contacts, including in particular (by way of illustration only and
without limitation).

 

Control: in relation to a body corporate, the power of a person to secure that
the affairs of the body corporate are conducted in accordance with the wishes of
that person (or persons):

 

(a)           by means of the holding of shares, or the possession of voting
power, in or in relation to, that or any other body corporate; or

 

(b)           by virtue of any powers conferred by the constitutional or
corporate documents, or any other document, regulating that or any other body
corporate,

 

and a Change of Control occurs if a person who controls any body corporate
ceases to do so or if another person acquires Control of it, but does not occur
in the circumstances described in clause 23.

 

Employee's family: the Employee's spouse or civil partner and children under the
age of 18.

 

FSA: the Financial Services Authority and its successors.

 

Garden Leave: any period during which the Company has exercised its rights under
clause 22.44.

 

Group Company: the Company, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.

 

Incapacity: any sickness or injury which prevents the Employee from carrying out
his duties.

 

3

 



 

Intellectual Property Rights: patents, rights to Inventions, copyright and
related rights, trade marks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which subsist or will subsist now or in the future in any
part of the world.

 

Invention: any invention, idea, discovery, development, improvement or
innovation, whether or not patentable or capable of registration, and whether or
not recorded in any medium.

 

Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this agreement or not) relating to the Employee's
employment under this agreement which is not expressly set out in this agreement
[or any documents referred to in it].

 

Restricted Business: the business of manufacture and wholesale distribution of
medicines or any other business that the employee was involved in to a material
extent in the 6 months before Termination.

 

Restricted Customer: any firm, company or person who, during the 6 months before
Termination, was a customer or late stage prospective customer of or was in the
habit of dealing with the Company or any Group Company with whom the Employee
had contact or about whom he became aware or informed in the course of
employment.

 

Restricted Person: anyone employed or engaged by the Company or any Group
Company who could materially damage the interests of the Company or any Group
Company if they were involved in any Capacity in any business concern which
competes with any Restricted Business and with whom the Employee dealt in the 6
months before Termination in the course of employment.

 

Staff Handbook: the Company's staff handbook as amended from time to time.

 

Subsidiary and Holding Company: in relation to a company mean "subsidiary" and
"holding company" as defined in section 1159 of the Companies Act 2006 [and a
company shall be treated, for the purposes only of the membership requirement
contained in subsections 1159(1)(b) and (c), as a member of another company even
if its shares in that other company are registered in the name of (a) another
person (or its nominee), whether by way of security or in connection with the
taking of security, or (b) a nominee].

 

Termination: the termination of the Employee's employment with the Company
however caused.

 

1.2                   The headings in this agreement are inserted for
convenience only and shall not affect its construction.

 

1.3                   A reference to a particular law is a reference to it as it
is in force for the time being taking account of any amendment, extension, or
re-enactment and includes any subordinate legislation for the time being in
force made under it.

 

1.4                  Unless the context otherwise requires, a reference to one
gender shall include a reference to the other genders.

 

1.5                  Unless the context otherwise requires, words in the
singular include the plural and in the plural include the singular.

 

1.6                 The schedules to this agreement form part of (and are
incorporated into) this agreement.

 

2                            TERM OF APPOINTMENT

 

2.1                 Indefinite term

 

The Appointment shall be deemed to have commenced on the Commencement Date and
shall continue, subject to the remaining terms of this agreement, until
terminated by either party giving the other not less than six (6) months' prior
notice in writing.

 

2.2                The first six (6) months of the Appointment shall be a
probationary period and the Appointment may be terminated during this period at
any time on one month’s notice or payment in lieu of notice. The Company may, at
its discretion, extend the probationary period for up to a further three (3)
months. During the probationary period the Employee's performance and
suitability for continued employment will be monitored. At the end of the
probationary period the Employee will be informed in writing if he has
successfully completed his probationary period.

 

2.3                 No employment with a previous employer counts towards the
Employee's period of continuous employment with the Company.

 

2.4                The Employee consents to the transfer of his employment under
this agreement to an Associated Employer at any time during the Appointment.

 

4

 



 

3                            PROFESSIONAL QUALIFICATIONS

 

3.1                It is a condition of this agreement that the Employee holds a
professional qualification awarded by ICAS, ACCA, ICAEW or CIMA and shall
continue at all times during the Appointment to be so qualified.

 

3.2                The Employee shall immediately notify the Company if he
ceases to hold this qualification during the Appointment, or becomes subject to
any inquiry, investigation or proceeding that may lead to the loss of the
qualification.

 

4                            EMPLOYEE WARRANTIES

 

4.1                The Employee represents and warrants to the Company that, by
entering into this agreement or performing any of his obligations under it, he
will not be in breach of any court order or any express or implied terms of any
contract or other obligation binding on him and undertakes to indemnify the
Company against any claims, costs, damages, liabilities or expenses which the
Company may incur as a result if he is in breach of any such obligations.

 

4.2                The Employee warrants that he is entitled to work in the
United Kingdom without any additional approvals and will notify the Company
immediately if he ceases to be so entitled during the Appointment.

 

4.3                 The Employee warrants that he is not subject to any
restrictions which prevent him from holding office as a director.

 

5                            DUTIES

 

5.1                The Employee shall serve the Company as Finance Director.

 

5.2                During the Appointment the Employee shall:

 

(a)        act as a director of the Company and carry out duties on behalf of
any other Group Company including, if so required by the Board, acting as an
officer or consultant of any such Group Company;

 

(b)       comply with the articles of association (as amended from time to time)
of any Group Company of which he is a director;

 

(c)        abide by any statutory, fiduciary or common-law duties to the Company
of which he is a director;

 

(d)        not do anything that would cause him to be disqualified from acting
as a director;

 

(e)        comply with all requirements, recommendations or regulations, as
amended from time to time, of all regulatory authorities relevant to the Company
and any code of practice issued by the Company (as amended from time to time);

 

(f)         comply with the requirements under both legislation and regulation
as to the disclosure of inside information;

 

(g)        unless prevented by Incapacity, devote the whole of his time,
attention and abilities to the business of the Company and any Group Company of
which he is an officer or consultant;

 

(h)        faithfully and diligently exercise such powers and perform such
duties as may from time to time be assigned to him by the Board together with
such person or persons as the Board may appoint to act jointly with him;

 

(i)         comply with all reasonable and lawful directions given to him by the
Board;

 

(j)         promptly make such reports to the Board in connection with the
affairs of the Company on such matters and at such times as are reasonably
required;

 

(k)        report his own wrongdoing and any wrongdoing or proposed wrongdoing
of any other employee or director of the Company to the Board immediately on
becoming aware of it;

 

(l)         use his best endeavors to promote, protect, develop and extend the
business of the Company;

 

(m)       consent to the Company monitoring and recording any use that he makes
of the Company's electronic communications systems for the purpose of ensuring
that the Company's rules are being complied with and for legitimate business
purposes; and

 

(n)       comply with any electronic communication systems policy that the
Company may issue from time to time.

 

5

 



 

5.3               The Employee shall comply with any rules, policies and
procedures set out in the Staff Handbook, a copy of which is available from
[POSITION]]. The Staff Handbook does not form part of this agreement and the
Company may amend it at any time. To the extent that there is any conflict
between the terms of this agreement and the Staff Handbook, this agreement shall
prevail.

 

5.4                All documents, manuals, hardware and software provided for
the Employee's use by the Company, and any data or documents (including copies)
produced, maintained or stored on the Company's computer systems or other
electronic equipment (including mobile phones), remain the property of the
Company.

 

6                            PLACE OF WORK

 

6.1                The Employee's normal place of work is BioCity Scotland,
Bo’Ness Road, Newhouse, Lanarkshire, ML1 5UH.

 

6.2                The Employee agrees to travel on the Company's business (both
within the United Kingdom or abroad) as may be required for the proper
performance of his duties under the Appointment.

 

6.3                 During the Appointment the Employee shall not be required to
work outside the United Kingdom for any continuous period of more than one
month.

 

7                            HOURS OF WORK

 

7.1                 The Employee's normal working hours shall be 09.00 to 17.30
on Mondays to Fridays and such additional hours as are necessary for the proper
performance of his duties. The Employee acknowledges that he shall not receive
further remuneration in respect of such additional hours.

 

7.2                 The parties each agree that the nature of the Employee's
position is such that his working time cannot be measured and, accordingly, that
the Appointment falls within the scope of regulation 20 of the Working Time
Regulations 1998.

 

8                            SALARY

 

8.1                The Employee shall be paid an initial salary of £100,000 per
annum (inclusive of any fees due to the Employee by the Company as an officer of
the Company).

 

8.2                The Employee's salary shall accrue from day to day and be
payable monthly in arrears and in advance on or about the 28th of each month
directly into the Employee's bank or building society. The Employee's salary
shall be reviewed by the Board annually, the first such review to take place on
1 March 2015. The Company is under no obligation to award an increase following
a salary review. There will be no review of the salary after notice has been
given by either party to terminate the Appointment.

 

8.3                The Company may deduct from the salary, or any other sums
owed to the Employee, any money owed to the Company by the Employee.

 

9                            EXPENSES

 

9.1                The Company shall reimburse (or procure the reimbursement of)
all reasonable expenses wholly, properly and necessarily incurred by the
Employee in the course of the Appointment, subject to production of VAT receipts
or other appropriate evidence of payment.

 

9.2                 The Employee shall abide by the Company's policies on
expenses as set out in the Staff Handbook from time to time.

 

9.3                Any credit card supplied to the Employee by the Company shall
be used only for expenses incurred by him in the course of the Appointment.

 

10                         BONUS

 

10.1             The Board may in its absolute discretion pay the Employee a
bonus of such amount, at such intervals and subject to such conditions as the
Board may in its absolute discretion determine taking into account specific
performance targets, as agreed between the Employee and the Board from time to
time.

 

10.2             Any bonus payment to the Employee shall be purely discretionary
and shall not form part of the Employee's contractual remuneration under this
agreement. If the Company makes a bonus payment to the Employee in respect of a
particular financial year of the Company, it shall not be obliged to make
subsequent bonus payments in respect of subsequent financial years of the
Company.

 

10.3              The Company may alter the terms of any bonus targets or
withdraw them altogether at any time without prior notice.

 

6

 



 

10.4               Notwithstanding clause 10, the Employee shall in any event
have no right to a bonus or a time-apportioned bonus if:

 

(a)        his employment terminates for any reason or he is under notice of
termination (whether given by the Employee or the Company) at or before the date
when a bonus might otherwise have been payable.

 

10.5              Any bonus payments shall not be pensionable.

 

11                         LIFE ASSURANCE

 

11.1             After successful completion of the probationary period referred
to in clause 2.2 the Employee shall be entitled to participate in the Company's
life assurance scheme which shall pay to the Employee's dependents a sum equal
to three times the Employee's salary if the Employee dies during the
Appointment. Participation is subject to:

 

(a)       the terms of the Company's life assurance scheme, as amended from time
to time;

 

(b)       the rules or the insurance policy of the relevant insurance provider,
as amended from time to time; and

 

(c)        the Employee satisfying the normal underwriting requirements of the
relevant insurance provider and the premium being at a rate which the Company
considers reasonable. Full details of the scheme are available from the Finance
Department.

 

11.2              If the insurance provider refuses for any reason to provide
life assurance benefit to the Employee the Company shall not be liable to
provide to the Employee any replacement benefit of the same or similar kind or
to pay any compensation in lieu of such benefit.

 

11.3            The Company in its sole and absolute discretion reserves the
right to discontinue, vary or amend its life assurance scheme (including the
level of the Employee's cover) at any time on reasonable notice to the Employee.

 

12                         PRIVATE MEDICAL INSURANCE

 

12.1             After successful completion of the probationary period referred
to in clause 2.2 the Employee and the Employee's family shall be entitled to
participate in the Company's private medical insurance scheme subject to:

 

(a)        the terms of that scheme, as amended from time to time;

 

(b)        the rules or insurance policy of the relevant insurance provider, as
amended from time to time; and

 

(c)        the Employee and his spouse or civil partner and any children under
the age of 18 satisfying the normal underwriting requirements of the relevant
insurance provider and the premium being at a rate which the Company considers
reasonable. Full details of the Company's private medical insurance scheme are
available from the Finance Department.

 

12.2              If the insurance provider refuses for any reason to provide
private medical insurance benefit to the Employee or to the Employee's family
the Company shall not be liable to provide any replacement benefit of the same
or similar kind or to pay any compensation in lieu of such benefit.

 

12.3             The Company in its sole and absolute discretion reserves the
right to discontinue, vary or amend the scheme (including the level of the
Employee's cover) at any time on reasonable notice to the Employee.

 

13                         DIRECTORS' AND OFFICERS' INSURANCE

 

During the Appointment and for six years following Termination the Employee
shall be entitled to be covered by a policy of directors' and officers'
liability insurance on terms no less favourable than those in place from time to
time for other members of the Board. A copy of the policy is available from the
Finance Department.

 

7

 



 

14                         HOLIDAYS

 

14.1             The Employee shall be entitled to 25 days' paid holiday in each
holiday year together with the usual public holidays as stated in the Company
handbook. The Company's holiday year runs between 1 April and 31 March. If the
Appointment commences or terminates part way through a holiday year, the
Employee's entitlement during that holiday year shall be calculated on a pro-
rata basis rounded up to the nearest half day.

 

14.2            Holiday shall be taken at such time or times as shall be
approved in advance by the Chief Executive Officer. The Employee shall not
without the consent of the Board carry forward any accrued but untaken holiday
entitlement to a subsequent holiday year unless the Employee has been
unavoidably prevented from taking such holiday during the relevant leave year
because of sickness absence or statutory maternity, paternity or adoption leave.

 

14.3            The Employee shall have no entitlement to any payment in lieu of
accrued but untaken holiday except on termination of the Appointment. Subject to
clause 14.3 the amount of such payment in lieu shall be 1/260th of the
Employee's full-time equivalent salary for each untaken day of the entitlement
under clause 14 for the holiday year in which termination takes place and any
untaken days carried forward from the preceding holiday year.

 

14.4           If the Company has terminated or would be entitled to terminate
the Appointment under clause 19.2 or if the Employee has terminated the
Appointment in breach of this agreement any payment due under clause 14.2 shall
be limited to the Employee's statutory entitlement under the Working Time
Regulations 1998 and any paid holidays (including paid public holidays) taken
shall be deemed first to have been taken in satisfaction of that statutory
entitlement.

 

14.5            If on termination of the Appointment the Employee has taken in
excess of his accrued holiday entitlement, the Company shall be entitled to
recover from the Employee by way of deduction from any payments due to the
Employee or otherwise one day's pay (calculated at 1/260th of the Employee's
full-time equivalent salary) for each excess day.

 

14.6            If either party has served notice to terminate the Appointment,
the Board may require the Employee to take any accrued but unused holiday
entitlement during the notice period. Any accrued but unused holiday entitlement
shall be deemed to be taken during any period of Garden Leave under clause
22.44.

 

14.7            During any continuous period of absence due to Incapacity of one
month or more the Employee shall not accrue holiday under this contract and the
Employee's entitlement under clause 14 for the holiday year in which such
absence takes place shall be reduced pro rata save that it shall not fall below
the Employee's entitlement under the Working Time Regulations 1998.

 

15                         INCAPACITY

 

15.1             Subject to the Employee's compliance with the Company's
sickness absence procedures (as amended from time to time), he shall continue to
receive his full salary and contractual benefits during any period of absence
due to Incapacity for up to an aggregate of 2 weeks in any 52 week period. Such
payment shall be inclusive of any statutory sick pay due in accordance with
applicable legislation in force at the time of absence.

 

15.2             The Employee agrees to consent to medical examinations (at the
Company's expense) by a doctor nominated by the Company should the Company so
require. The Employee agrees that any report produced in connection with any
such examination may be disclosed to the Company and the Company may discuss the
contents of the report with the relevant doctor.

 

15.3             If the Incapacity is or appears to be occasioned by actionable
negligence, nuisance or breach of any statutory duty on the part of a third
party in respect of which damages are or may be recoverable, the Employee shall
immediately notify the Board of that fact and of any claim, compromise,
settlement or judgment made or awarded in connection with it and all relevant
particulars that the Board may reasonably require. The Employee shall if
required by the Board, refund to the Company that part of any damages or
compensation recovered by him relating to the loss of earnings for the period of
the Incapacity as the Board may reasonably determine less any costs borne by him
in connection with the recovery of such damages or compensation, provided that
the amount to be refunded shall not exceed the total amount paid to the Employee
by the Company in respect of the period of Incapacity.

 

15.4            The rights of the Company to terminate the Appointment under the
terms of this Agreement apply even when such termination would or might cause
the Employee to forfeit any entitlement to sick pay, permanent health insurance
or other benefits.

 

16                         OUTSIDE INTERESTS

 

16.1             Subject to clause 17.2, during the Appointment the Employee
shall not, except as a representative of the Company or with the prior written
approval of the Board, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any Capacity in any other
business, trade, profession or occupation (or the setting up of any business,
trade, profession or occupation).

 

16.2             Notwithstanding clause 16, the Employee may hold an investment
by way of shares or other securities of not more than 5% of the total issued
share capital of any company (whether or not it is listed or dealt in on a
recognized stock exchange) where such company does not carry on a business
similar to or competitive with any business for the time being carried on by the
Company.

 

16.3             The Employee agrees to disclose to the Board any matters
relating to his spouse or civil partner (or anyone living as such), children or
parents which may, in the reasonable opinion of the Board, be considered to
interfere, conflict or compete with the proper performance of the Employee's
obligations under this agreement.

 

8

 

 



17                         CONFIDENTIAL INFORMATION

 

17.1              The Employee acknowledges that in the course of the
Appointment he will have access to Confidential Information. The Employee has
therefore agreed to accept the restrictions in this clause 18.

 

17.2              The Employee shall not (except in the proper course of his
duties), either during the Appointment or at any time after its termination
(however arising), use or disclose to any person, company or other organization
whatsoever (and shall use his best endeavors to prevent the publication or
disclosure of) any Confidential Information. This shall not apply to:

 

(a)        any use or disclosure authorized by the Board or required by law;

 

(b)        any information which is already in, or comes into, the public domain
other than through the Employee's unauthorized disclosure; or

 

(c)         any protected disclosure within the meaning of section 43A of the
Employment Rights Act 1996.

 

18                         INTELLECTUAL PROPERTY

 

18.1                    The Employee shall give the Company full written details
of all Inventions and of all works embodying Intellectual Property Rights made
wholly or partially by him at any time during the course of the Appointment
which relate to, or are reasonably capable of being used in, the business of the
Company. The Employee acknowledges that all Intellectual Property Rights
subsisting (or which may in the future subsist) in all such Inventions and works
shall automatically, on creation, vest in the Company absolutely. To the extent
that they do not vest automatically, the Employee holds them on trust for the
Company. The Employee agrees promptly to execute all documents and do all acts
as may, in the opinion of the Company, be necessary to give effect to this
clause 19.

 

18.2                    The Employee hereby irrevocably waives all moral rights
under the Copyright, Designs and Patents Act 1988 (and all similar rights in
other jurisdictions) which he has or will have in any existing or future works
referred to in clause 19.

 

18.3                    The Employee hereby irrevocably appoints the Company to
be his attorney to execute and do any such instrument or thing and generally to
use his name for the purpose of giving the Company or its nominee the benefit of
this clause 19 and acknowledges in favor of a third party that a certificate in
writing signed by any Director or the Secretary of the Company that any
instrument or act falls within the authority conferred by this clause 19 shall
be conclusive evidence that such is the case.

 

19                         CEASING TO BE A DIRECTOR

 

19.1              Except with the prior approval of the Board, or as provided in
the articles of association of the Company, the Employee shall not resign as a
director of the Company.

 

19.2              If during the Appointment the Employee ceases to be a director
of the Company (otherwise than by reason of his death, resignation or
disqualification pursuant to the articles of association of the Company, as
amended from time to time, or by statute or court order) the Appointment shall
continue with the Employee as an employee only and the terms of this agreement
(other than those relating to the holding of the office of director) shall
continue in full force and effect. The Employee shall have no claims in respect
of such cessation of office.

 

20                         PAYMENT IN LIEU OF NOTICE

 

20.1              Notwithstanding clause 1.6.1, the Company may, in its sole and
absolute discretion, terminate the Appointment at any time and with immediate
effect by paying a sum in lieu of notice (Payment in Lieu) equal to the basic
salary (as at the date of termination) which the Employee would have been
entitled to receive under this agreement during the notice period referred to at
clause 2.1 (or, if notice has already been given, during the remainder of the
notice period) less income tax and National Insurance contributions. For the
avoidance of doubt, the Payment in Lieu shall not include any element in
relation to:

 

(a)       any bonus or commission payments that might otherwise have been due
during the period for which the Payment in Lieu is made;

 

(b)       any payment in respect of benefits which the Employee would have been
entitled to receive during the period for which the Payment in Lieu is made; and

 

(c)       any payment in respect of any holiday entitlement that would have
accrued during the period for which the Payment in Lieu is made.

 

20.2              The Company may pay any sums due under clause 21 in equal
monthly instalments until the date on which the notice period referred to at
clause 2.1 would have expired if notice had been given. The Employee shall be
obliged to seek alternative income during this period and to notify the Company
of any income so received. The instalment payments shall then be reduced by the
amount of such income.

 

20.3             The Employee shall have no right to receive a Payment in Lieu
unless the Company has exercised its discretion in clause 20. Nothing in this
clause 21 shall prevent the Company from terminating the Appointment in breach.

 

9

 



 

21                         TERMINATION WITHOUT NOTICE

 

21.1              The Company may also terminate the Appointment with immediate
effect without notice and with no liability to make any further payment to the
Employee (other than in respect of amounts accrued due at the date of
termination) if the Employee:

 

(a)        is disqualified from acting as a director or resigns as a director
from the Company without the prior written approval of the Board;

 

(b)        is guilty of a serious breach of the rules or regulations as amended
from time to time of any regulatory authorities relevant to the Company or any
code of practice issued by the Company (as amended from time to time);

 

(c)        fails or ceases to meet the requirements of any regulatory body whose
consent is required to enable him to undertake all or any of his duties under
the Appointment or is guilty of a serious breach of the rules and regulations of
such regulatory body or of any compliance manual of the Company;

 

(d)        is guilty of any gross misconduct affecting the business of the
Company;

 

(e)        commits any serious or repeated breach or non-observance of any of
the provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Board;

 

(f)          is, in the reasonable opinion of the Board, negligent and
incompetent in the performance of his duties;

 

(g)        is declared bankrupt or makes any arrangement with or for the benefit
of his creditors or has a county court administration order made against him
under the County Court Act 1984;

 

(h)        is convicted of any criminal offence (other than an offence under any
road traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing;

 

(i)          ceases to hold the relevant professional qualification;

 

(j)          becomes of unsound mind (which includes lacking capacity under the
Mental Capacity Act 2005), or a patient under any statute relating to mental
health;

 

(k)         ceases to be eligible to work in the United Kingdom;

 

(l)          is guilty of any fraud or dishonesty or acts in any manner which in
the opinion of the Board brings or is likely to bring the Employee or the
Company into disrepute or is materially adverse to the interests of the Company;

 

(m)        is guilty of a serious breach of any rules issued by the Company from
time to time regarding its electronic communications systems; or

 

(n)        is unable by reason of Incapacity to perform his duties under this
agreement for an aggregate period of 2 weeks in any 52-week period.

 

21.2               The rights of the Company under clause 21 are without
prejudice to any other rights that it might have at law to terminate the
Appointment or to accept any breach of this agreement by the Employee as having
brought the agreement to an end. Any delay by the Company in exercising its
rights to terminate shall not constitute a waiver thereof.

 

22                         CHANGE OF CONTROL

 

22.1              If there is a Change of Control of the Company and, within 12
months following the Change of Control directly or indirectly in connection with
it:

 

(a)        the Company terminates the Appointment other than in circumstances in
which it was entitled to rely on clause 211); or

 

(b)        the Employee serves notice to terminate the Appointment in accordance
with clause 1.6, the Company shall, subject to clause 22.2 below, pay the Agreed
Sum to the Employee within one month following Termination. The Agreed Sum shall
be payable less any tax or other statutory deductions which the Company is
obliged to deduct.

  

10

 



 

22.2               The payment of the Agreed Sum shall be conditional on and in
consideration of:

 

(a)         the Employee complying with the obligations in clause 23.2(g);

 

(b)        the Employee complying with and continuing to comply with his
obligations relating to confidentiality, intellectual property and restrictive
covenants as set out in clause 16.3, clause 17.2(c) and clause 24.4
respectively;

 

(c)         Clause 24.4 applying notwithstanding that the Appointment may, or
without the payment of the Agreed Sum might, otherwise have been repudiated by
the Company; and

 

(d)         the Employee executing such documents in a form reasonably
acceptable to the Company as it may require.

 

22.3                 For the avoidance of doubt, the payment of the Agreed Sum
shall not affect the Employee's entitlement to any of the following:

 

(a)           any accrued but unpaid salary;

 

(b)          any payment in lieu of accrued but unused holiday; or

 

(c)          the reimbursement of expenses, provided that all claims for
reimbursement are submitted within four weeks after Termination, in relation, in
each case, to the period before Termination.

 

22.4                 To the extent that the Agreed Sum is damages (which is not
admitted), the parties agree that the terms of this clause 21.2 represent a
genuine pre- estimate of the loss to the Employee that would arise on
termination of the Appointment in the circumstances described and does not
constitute a penalty. The [Company waives any requirement on the Employee to
mitigate his losses in respect of such termination and the] Employee shall,
subject to clause 22.2(d), accept the Agreed Sum in full and final settlement of
all and any claims that he may have arising out of the Appointment or its
termination (excluding any personal injury claims of which he is not aware at
Termination or any claims in relation to accrued entitlements under the Company
pension scheme).

 

23                         GARDEN LEAVE

 

23.1              Following service of notice to terminate the Appointment by
either party, or if the Employee purports to terminate the Appointment in breach
of contract, the Board may by written notice place the Employee on Garden Leave
for the whole or part of the remainder of the Appointment.

 

23.2              During any period of Garden Leave:

 

(a)        the Company shall be under no obligation to provide any work to the
Employee and may revoke any powers the Employee holds on behalf of the Company;

 

(b)        the Company may require the Employee to carry out alternative duties
or to only perform such specific duties as are expressly assigned to the
Employee, at such location (including the Employee's home) as the Company may
decide;

 

(c)        the Employee shall continue to receive his basic salary and all
contractual benefits in the usual way and subject to the terms of any benefit
arrangement;

 

(d)        the Employee shall remain an employee of the Company and bound by the
terms of this agreement;

 

(e)        the Employee shall ensure that the Chief Executive Officer knows
where he will be and how he can be contacted during each working day (except
during any periods taken as holiday in the usual way);

 

(f)         the Company may exclude the Employee from any premises of the
Company; and

 

(g)        the Company may require the Employee not to contact or deal with (or
attempt to contact or deal with) any officer, employee, consultant, client,
customer, supplier, agent, distributor, shareholder, adviser or other business
contact of the Company.

 

11

 



 

24                         OBLIGATIONS ON TERMINATION

 

24.1             On termination of the Appointment (however arising) or, if
earlier, at the start of a period of Garden Leave, the Employee shall:

 

(a)       resign immediately without compensation from any office or trusteeship
that he holds in or on behalf of the Company;

 

(b)      transfer without payment to the Company or as it may direct any shares
or other securities held by him in the Company as a nominee or trustee for the
Company and deliver to the Company the related certificates;

 

(c)      immediately deliver to the Company all documents, books, materials,
records, correspondence, papers and information (on whatever media and wherever
located) relating to the business or affairs of the Company or its business
contacts, any keys, credit card and any other property of the Company including
any car provided to the Employee, which is in his possession or under his
control;

 

(d)     irretrievably delete any information relating to the business of the
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in his possession or under his control outside the
Company's premises; and

 

(e)     provide a signed statement that he has complied fully with his
obligations under this clause 24 together with such reasonable evidence of
compliance as the Company may request.

 

24.2           Where the Employee has been placed on Garden Leave he shall not
be required by clause 24 to return until the end of the Garden Leave period any
property provided to him as a contractual benefit for use during the
Appointment.

 

24.3          The Employee hereby irrevocably appoints the Company to be his
attorney to execute and do any such instrument or thing and generally to use his
name for the purpose of giving the Company or its nominee the full benefit of
clause 24.1 and clause 24.1(a).

 

24.4          On termination of the Appointment however arising the Employee
shall not be entitled to any compensation for the loss of any rights or benefits
under any share option, bonus, long-term incentive plan or other profit sharing
scheme operated by the Company in which he may participate.

 

25                         POST-TERMINATION RESTRICTIONS

 

25.1              In order to protect the confidential information, trade
secrets and business connections of the Company to which he has access as a
result of the Appointment, the Employee covenants with the Company (for itself
and as trustee and agent for each Group Company) that he shall not:

 

(a)       for 6 months after Termination solicit or endeavour to entice away
from the Company the business or custom of a Restricted Customer with a view to
providing goods or services to that Restricted Customer in competition with any
Restricted Business;

 

(b)       for 6 months after Termination in the course of any business concern
which is in competition with any Restricted Business, offer to employ or engage
or otherwise endeavour to entice away from the Company any Restricted Person;

 

(c)       for 6 months after Termination, be involved in any Capacity with any
business concern which is (or intends to be) in competition with any Restricted
Business;

 

(d)       for 6 months after Termination be involved with the provision of goods
or services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business; or

 

(e)       at any time after Termination, represent himself as connected with the
Company in any Capacity.

 

25.2             None of the restrictions in clause 25 shall prevent the
Employee from:

 

(a)       holding an investment by way of shares or other securities of not more
than [5]% of the total issued share capital of any company, whether or not it is
listed or dealt in on a recognised stock exchange;

 

(b)      being engaged or concerned in any business concern insofar as the
Employee's duties or work shall relate solely to geographical areas where the
business concern is not in competition with any Restricted Business; or

 

(c)       being engaged or concerned in any business concern, provided that the
Employee's duties or work shall relate solely to services or activities of a
kind with which the Employee was not concerned to a material extent in the 6
months before Termination.

 

12

 

 



25.3             The restrictions imposed on the Employee by this clause 24.46
apply to him acting:

 

(a)       directly or indirectly; and

 

(b)       on his own behalf or on behalf of, or in conjunction with, any firm,
company or person.

 

25.4             The periods for which the restrictions in clause 25 apply shall
be reduced by any period that the Employee spends on Garden Leave immediately
before Termination.

 

25.5              If the Employee receives an offer to be involved in a business
concern in any Capacity during the Appointment, or before the expiry of the last
of the covenants in this clause 24.4, the Employee shall give the person making
the offer a copy of this clause 24.4 and shall tell the Company the identity of
that person as soon as possible.

 

25.6             The Company and the Employee entered into the restrictions in
this clause 24.4 having been separately legally advised.

 

25.7              Each of the restrictions in this clause 24.46 is intended to
be separate and severable. If any of the restrictions shall be held to be void
but would be valid if part of their wording were deleted, such restriction shall
apply with such deletion as may be necessary to make it valid or effective.

 

25.8                    The Employee will, at the request and expense of the
Company, enter into a separate agreement with any Group Company in which he
agrees to be bound by restrictions corresponding to those restrictions in this
clause 24.46 (or such of those restrictions as the Company deems appropriate) in
relation to that Group Company.

 

26                         DISCIPLINARY AND GRIEVANCE PROCEDURES

 

26.1              The Employee is subject to the Company's disciplinary and
grievance procedures, copies of which are available Finance Department. These
procedures do not form part of the Employee's contract of employment.

 

26.2              If the Employee wants to raise a grievance, he may apply in
writing to the Chief Executive Officer in accordance with the Company's
grievance procedure.

 

26.3              If the Employee wishes to appeal against a disciplinary
decision he may apply in writing to the Chairman in accordance with the
Company's disciplinary procedure.

 

26.4              The Board may suspend the Employee from any or all of his
duties for a period of up to 30 days during any period in which the Company is
investigating any disciplinary matter involving the Employee or while any
disciplinary procedure against the Employee is outstanding.

 

26.5              During any period of suspension:

 

(a)        the Employee shall continue to receive his basic salary and all
contractual benefits in the usual way and subject to the terms of any benefit
arrangement;

 

(b)        the Employee shall remain an employee of the Company and bound by the
terms of this agreement;

 

(c)        the Employee shall ensure that the Chief Executive Officer knows
where he will be and how he can be contacted during each working day (except
during any periods taken as holiday in the usual way);

 

(d)        the Board may exclude the Employee from his place of work or any
other premises of the Company; and

 

(e)        the Board may require the Employee not to contact or deal with (or
attempt to contact or deal with) any officer, employee, consultant, client,
customer, supplier, agent, distributor, shareholder, adviser or other business
contact of the Company.

 

13

 



 

27                         PENSIONS

 

27.1             The Employee may join the Company's group personal pension
scheme (Scheme) (or such other registered pension scheme as may be set up by the
Company to replace the Scheme) subject to satisfying certain eligibility
criteria and subject to the rules of the Scheme as amended from time to time.
Full details of the Scheme are available from the Finance Department.

 

27.2             If the Employee joins the Scheme, the Company shall contribute
an amount equal to 5% of the Employee's salary to the Scheme during each year of
the Appointment. The Company's contributions to the Scheme shall be payable in
equal monthly installments in arrears, and shall be subject to the rules of the
Scheme and the tax reliefs and exemptions available from HM Revenue & Customs,
as amended from time to time.

 

27.3             The Employee may make contributions to the Scheme of an amount
up to the lower of 100% of the Employee's salary and the annual allowance set by
HM Revenue & Customs from time to time. Such contributions shall be payable in
equal monthly installments in arrears and shall be made by way of deduction from
the Employee's salary.

 

27.4                    A contracting-out certificate is not in force in respect
of the Appointment.

 

28                         DATA PROTECTION

 

28.1             The Employee confirms he has read and understood the Company's
data protection policy, a copy of which is contained in the Staff. The Company
may change its data protection policy at any time and will notify employees in
writing of any changes.

 

28.2              The Employee shall comply with the data protection policy when
processing personal data in the course of employment including personal data
relating to any employee, customer, client, supplier or agent of the Company.

 

28.3               The Employee consents to the Company processing data relating
to the Employee for legal, personnel, administrative and management purposes and
in particular to the processing of any sensitive personal data (as defined in
the Data Protection Act 1998) relating to the Employee, including, as
appropriate:

 

(a)         information about the Employee's physical or mental health or
condition in order to monitor sick leave and take decisions as to the Employee's
fitness for work;

 

(b)         the Employee's racial or ethnic origin or religious or similar
information in order to monitor compliance with equal opportunities legislation;

 

(c)          information relating to any criminal proceedings in which the
Employee has been involved for insurance purposes and in order to comply with
legal requirements and obligations to third parties; and

 

28.4                The Company may make such information available to those who
provide products or services to the Company (such as advisers and payroll
administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organization and potential purchasers of the
Company or the business in which the Employee works.

 

28.5                The Employee consents to the transfer of such information to
any Group Company and the Company's business contacts outside the European
Economic Area in order to further its business interests even where the country
or territory in question does not maintain adequate data protection standards.

 

29                         COLLECTIVE AGREEMENTS

 

There is no collective agreement which directly affects the Appointment.

 

30                         RECONSTRUCTION AND AMALGAMATION

 

If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of the Company, whether by winding up or otherwise, and the
Employee is offered employment with any concern or undertaking involved in or
resulting from the reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this agreement, the Employee shall have no claim against the Company or any such
undertaking arising out of or connected with the termination.

 

14

 

 



31                         NOTICES

 

31.1             A notice given to a party under this agreement shall be in
writing in the English language and signed by or on behalf of the party giving
it. It shall be delivered by hand or sent to the party at the address given in
this agreement or as otherwise notified in writing to the other party.

 

31.2             Any such notice shall be deemed to have been received:

 

(a)       if delivered by hand, at the time the notice is left at the address or
given to the addressee;

 

(b)        in the case of pre-paid first class UK post or other next working day
delivery service, at 9.00 am on the second business day after posting or at the
time recorded by the delivery service; or

 

(c)         in the case of pre-paid airmail, 9.00 am on the fifth Business Day
after posting or at the time recorded by the delivery service; or

 

31.3               A notice shall have effect from the earlier of its actual or
deemed receipt by the addressee. For the purpose of calculating deemed receipt:

 

(a)        all references to time are to local time in the place of deemed
receipt; and

 

(b)        if deemed receipt would occur on a Saturday or Sunday or a public
holiday when banks are not open for business, deemed receipt is at 9.00 am on
the next business day.

 

31.4              This clause does not apply to the service of any proceedings
or other documents in any legal action.

 

32                         ENTIRE AGREEMENT

 

32.1              This agreement and any document referred to in it constitutes
the whole agreement between the parties (and in the case of the Employer, as
agent for any Group Companies) and supersedes all previous discussions,
correspondence, negotiations, arrangements, understandings and agreements
between them.

 

32.2              Each party acknowledges that in entering into this agreement
it has not relied on and shall have no remedy in respect of any Pre-Contractual
Statement.

 

32.3              Each party agrees that its only liability in respect of those
representations and warranties that are set out in this agreement (whether made
innocently or negligently) shall be for breach of contract.

 

32.4              Nothing in this agreement shall limit or exclude any liability
for fraud.

 

33                         VARIATION

 

No variation or agreed termination of this agreement shall be effective unless
it is in writing and signed by the parties (or their authorized
representatives).

 

34                         COUNTERPARTS

 

This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

35                         THIRD PARTY RIGHTS

 

No person other than a party to this agreement may enforce any of its terms.

 

15

 



 

36                         GOVERNING LAW AND JURISDICTION

 

36.1             This agreement and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with
Scottish law.

 

36.2              The parties irrevocably agree that the court of Scotland shall
have exclusive jurisdiction to settle any dispute or claim that arises out of or
in connection with this agreement or its subject matter or formation (including
non- contractual disputes or claims).





 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

Executed as a deed by Mitovie Pharma Europe Ltd acting by Dr Michael Hawthorne,
a director

 

/s/ Michael Hawthorne

Director

 

 

Signed as a deed by Lorna Peers

 

 /s/ Lorna Peers

Lorna Peers 

[SIGNATURE OF EMPLOYEE]



16

 

